DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The amendment filed 8/27/18 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The incorporation by reference to the foreign priority document in the related applications section added to page 1 of the specification is improper because it was added subsequent to the 2/15/17 international filing date of this national stage application and therefore it either has no effect (all subject matter already in the national stage application) or it adds new matter (MPEP 608.01 (p) (I) (B) last paragraph and 217(11) (G)) (delete “the contents of each of which are hereby incorporated by reference in their entirety”).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “said substrate” in line 1. It is unclear which substrate is referred to, the carrier substrate or the thermally conductive substrate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-8, 12-15, 17, 18, 20, 22, 23, 25-30, 34-37, 39, 40, 42, 44, 45, 47-51, 55-58, 60, 62, and 78 are rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2015/082652) in view of Sutton et al. (US 2018/0338520).
Claims 1, 23, 45 and 78. Zuber discloses an aerosol generating article 1000 (carrier cartridge) comprising an aerosol forming substrate 1020 (carrier substrate) (Page 8, lines 16-25; Figure 2). The aerosol-forming substrate 1020 (carrier substrate) 
Zuber does not explicitly disclose that the aerosol generating article 1000 (carrier cartridge) comprises a thermally conductive second substrate configured to conduct heat from the heater element of the aerosol-generating device 2010 to the carrier substrate to cause release of the aerosol-forming precursor from the carrier substrate, and wherein the thermally conductive substrate is penetrable by the heater element.

Sutton et al. teaches that the configuration of the annular first body of smokable material 53 (first substrate) and thermally-conductive material 56 (second substrate) conducts heat from radially inside of the article and also increases the rigidity or robustness of the article 50 ([0102]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aerosol-forming substrate 1020 (carrier substrate) of Zuber so it comprises a first substrate comprising said aerosol-generating precursor and a thermally conductive second substrate in order to conduct heat from radially inside of the article and also increase the rigidity or robustness of the article as taught by Sutton et al.
Claims 3, 8, 25, 30, 47, and 51. Modified Zuber discloses that the aerosol-forming substrate 1020 (carrier substrate) may be a sheet of cellulosic-based material, such as a sheet of paper (Zuber Page 3, lines 13-15).
Claims 4, 26, and 48. Modified Zuber discloses that the aerosol-forming substrate 1020 (carrier substrate) comprises a gathered textured sheet. The term ‘textured sheet’ denotes a sheet that has been crimped, embossed, debossed, 
Claims 5, 27, and 49. Modified Zuber discloses that the aerosol-forming substrate 1020 (carrier substrate) comprises a gathered textured sheet (Zuber Page 4, lines 19-21). The term ‘gathered’ denotes that the sheet of tobacco material is convoluted (folded in a random manner), folded, or otherwise compressed or constricted substantially transversely to the cylindrical axis of the rod (Zuber Page 4, lines 12-14).
Claims 6, 28, and 50. Modified Zuber discloses that the aerosol-forming substrate 1020 (carrier substrate) comprises a gathered textured sheet (Zuber Page 4, lines 19-21). The term ‘gathered’ denotes that the sheet of tobacco material is convoluted (resulting in layers of the sheet, each layer oriented in a random manner), folded, or otherwise compressed or constricted substantially transversely to the cylindrical axis of the rod (Zuber Page 4, lines 12-14).
Claims 7 and 29. Zuber discloses that the aerosol generating article 1000 (carrier cartridge) is cylindrical comprises an aerosol-generating rod and one or more other elements assembled within a cigarette paper (Zuber Page 6, lines 24-26; Figure 2). The article 1000 has a mouth-end 1012 which a user inserts into his or her mouth during use (Zuber Page 8, lines 21-25).
Claims 12, 13, 34, 35, 55, and 56. Modified Zuber discloses that the nicotine and the aerosol-former may be combined with water. The liquid formulation may then be absorbed (impregnated) by a sorbent substrate or coated onto the surface of a substrate (Zuber Page 3, lines 10-15).
Claims 14, 36, and 57. Modified Zuber discloses that the aerosol-forming substrate 1020 (carrier substrate) comprises nicotine absorbed or coated thereon, the nicotine being in the form of one or more nicotine salt (Zuber Page 2, lines 22-35).
Claims 15 and 37. Modified Zuber discloses the aerosol delivery system of claim 1 and the cartridge of claim 23 wherein aerosol generating article 1000 (carrier cartridge) comprises a cooling element 5040 in one embodiment. The cooling element is positioned between a support element 5030 and mouthpiece 5050 (Zuber Figure 3; Page 9, lines 5-20). Although Zuber does not explicitly disclose that the cooling element is disposed adjacent to the aerosol forming substrate 5020, it would have been obvious to one of ordinary skill in the art that the elements of the aerosol generating article could be rearranged such that the cooling element is positioned adjacent the aerosol forming substrate without modifying the operation of the device. It has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art (See MPEP §2144.04(VI)(C)). 
Claims 17, 18, 39, 40, and 58. Modified Zuber discloses that the aerosol generating article 1000 (carrier cartridge) comprises an aerosol-generating rod and one or more other elements assembled within a cigarette paper 1060 (housing) (Zuber Page 6, lines 24-26; Figure 2).
Claims 20, 42, and 60. Modified Zuber discloses that annular first body of smokable material 53 (first substrate) is an annular ring disposed around annular second body of thermally-conductive material 56 (second substrate) (Sutton Figure 4).
Claims 22, 44, and 62. Modified Zuber discloses that a body of porous aerosol containment material 54 (isolation layer) separates annular first body of smokable .


Claims 9, 10, 31, 32, 52, and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2015/082652) in view of Sutton et al. (US 2018/0338520) and Talon et al. (US 2014/0345633).
Claims 9, 10, 31, 32, 52, and 53. Modified Zuber discloses the aerosol delivery system of claim 3, the cartridge of claim 25, and carrier unit of claim 47, but does not explicitly disclose that the aerosol-forming substrate 1020 (carrier substrate) comprises a plastic or plastic matrix composite, or a ceramic or ceramic matrix composite. 
	Talon et al. discloses an aerosol generating system comprising a solid aerosol-forming substrate deposited on the surface of a carrier in the form of a sheet, foam, gel or slurry ([0073]). Talon et al. teaches that an alternative to a solid aerosol-forming substrate is a liquid aerosol-forming substrate which may be absorbed into a porous carrier material. The porous carrier material may be made from any suitable absorbent plug or body, for example, a foamed metal or plastics material, polypropylene, terylene, nylon fibres or ceramic ([0074]).
	Since Talon et al. teaches that plastic and ceramic porous carriers are suitable alternatives to a solid aerosol-forming substrate such as a sheet, one of ordinary skill in the art before the effective filing date would recognize that the aerosol-forming substrate 1020 (carrier substrate) of Zuber could be replaced by a liquid aerosol-forming substrate absorbed into a porous carrier material made of a plastic material or a ceramic material .


Claims 11, 33, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Zuber (WO 2015/082652) in view of Sutton et al. (US 2018/0338520), Talon et al. (US 2014/0345633), and further in view of Dickens et al. (US 2017/0215476).
Claims 11, 33, and 54. Zuber in view of Sutton et al. and Talon et al. teaches the aerosol delivery system of claim 10, the cartridge of claim 32, and carrier unit of claim 53, but does not explicitly disclose that the ceramic porous carrier comprises alumina-silicate fibers.
	Dickens et al. discloses an aerosol provision system comprising a liquid storage component 502 with a liquid storage body 506 defining a liquid storage area. The liquid storage area comprises a liquid formulation from which an aerosol is to be generated. The base of the liquid storage component is open and cooperates with membrane 601. The membrane 601 is formed from ceramic fibers such as alumina silicate wool ([0039]-[0041]).
	Dickens et al. teaches that the membrane 601 is positioned between the liquid storage area and an aerosol generating area of the system (not shown in FIG. 5). The membrane 601 allows for the liquid formulation contained in the liquid storage area to be fluidly communicated to the aerosol generating area of the system ([0040]). In this regard, the presence of the membrane typically results in a reduced “flow” of liquid compared to the “direct flow” that is seen in other systems of the prior art not employing .




Response to Arguments
Applicant's arguments filed 9/14/21 have been fully considered but they are not persuasive.
Regarding the objection to the specification, the incorporation by reference was not present at the time of the international filing date and adding the incorporation by reference with the national phase entry is considered new matter. Thus, the objection is maintained and the new matter must be cancelled from the Specification. 
Applicant argues that Zuber and Sutton do not disclose that the thermally conductive substrate is penetrable by the heater element. Examiner maintains that the thermally-conductive material 56 (thermally conductive substrate) is formed as a cylinder and the inner space of the cylinder is penetrated by the heating element (Sutton [0093]; [0101]-[0102]; Figure 4). Examiner argues that under the broadest reasonable interpretation of the limitation “wherein the thermally conductive substrate is penetrable by the heater element”, the thermally-conductive material 56 of Sutton is reasonably interpreted as penetrable by a heater element since the thermally-conductive material 56 is a cylinder and the cylinder is penetrated by a heater element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516. The examiner can normally be reached Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747